Title: From John Adams to the President of Congress, No. 94, 15 July 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 15 July 1780. Dupl, both text and signature in John Thaxter’s hand (PCC, No. 84, II, f. 193–195). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:858.
     In this letter, read by Congress on 26 Dec., John Adams included accounts, probably taken from French or Dutch newspapers (see the Gazette de Leyde of 11 July), from Constantinople, Stockholm, The Hague, and Hamburg. That from Constantinople reported a British blockade of a French merchant fleet in Turkish waters, a violation of Ottoman neutrality, and a subsequent battle between French and British forces that broke the blockade. The other reports concerned the measures being taken by Sweden, the Netherlands, and Denmark to enforce the armed neutrality.
    